Order entered September 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00784-CV

                               BROADRICK UMEH, Appellant

                                                V.

                                  DANIEL RIVAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04556-E

                                            ORDER
       The reporter’s record is past due. The court reporter informed the Court that appellant
has not requested preparation of the reporter’s record. In a letter dated August 11, 2015, we
instructed appellant to provide this Court, within ten days, (1) notice that he has requested
preparation of the reporter’s record and (2) written verification that appellant has paid or made
arrangements to pay the reporter’s fee or written documentation that appellant has been found to
be entitled to proceed without payment of costs. We cautioned appellant that, if we did not
receive the required documentation within the time specified, we may order the appeal submitted
without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       As of today’s date, appellant has not filed the required documentation. Accordingly, we
ORDER the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       Appellant’s brief is due within THIRTY DAYS from the date of this order.
                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE